       Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA,              )
                                       )    Case No. 1:17-cv-640-JL
         Plaintiff,                    )    Hon. Joseph N. LaPlante
                                       )
         v.                            )
                                       )
ANNETTE B. DEMAURO,                    )
                                       )
         Defendant.                    )
_______________________________________)

  UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO ALTER OR
                        AMEND JUDGMENT



                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General


                                           /s/ Thomas Peter Cole
                                           THOMAS PETER COLE
                                           ANGELA FOSTER
                                           Trial Attorneys, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 55
                                           Washington, D.C. 20044
                                           Mr. Cole: 202-514-9611 (v)
                                           Ms. Foster: 202-514-5238 (f)
                                           Thomas.P.Cole@usdoj.gov
                                           Angela.R.Foster@usdoj.gov
               Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 2 of 11




                                                     TABLE OF CONTENTS

Contents
Table of Contents ............................................................................................................................ ii
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO ALTER OR AMEND
JUDGMENT ................................................................................................................................... 1
The motion to alter or amend should be denied. ............................................................................. 1
   I. A motion to alter or amend can only be granted if the movant demonstrates an
   intervening change in controlling law, a clear legal error, or newly discovered evidence. ........ 1
   II. The motion should be denied, as Defendant is revisiting arguments that have already been
   made and rejected. ...................................................................................................................... 3
Conclusion ...................................................................................................................................... 9




                                                                        ii
             Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 3 of 11




    UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO ALTER OR
                          AMEND JUDGMENT

                 THE MOTION TO ALTER OR AMEND SHOULD BE DENIED.

      I.          A motion to alter or amend can only be granted if the movant demonstrates
                  an intervening change in controlling law, a clear legal error, or newly
                  discovered evidence.

           In the First Circuit, a motion to alter or amend a judgment may be granted only if the

movant demonstrates compliance with an exacting standard: “an intervening change in

controlling law, a clear legal error, or newly discovered evidence [that] warrants modification of

the judgment.” In re Genzyme Corp. Sec. Litig., 754 F.3d 31, 46 (1st Cir. 2014) (citing Soto–

Padró v. Pub. Bldgs. Auth., 675 F.3d 1, 9 (1st Cir. 2012)). Such relief is to be “granted

sparingly.” Capron v. Office of Attorney Gen. of Mass., 944 F.3d 9, 44 (1st Cir. 2019). See also

Marie v. Allied Home Mortg. Corp., 409 F.3d 1, 7 (1st Cir. 2005) (noting “it is very difficult to

prevail on a Rule 59(e) motion”).

           Just as it has identified the narrow grounds for granting a motion to alter or amend, the

First Circuit has also identified situations that do not meet the standard for granting such a

motion. A “motion for reconsideration is not the venue to undo procedural snafus or permit a

party to advance arguments it should have developed prior to judgment” or a “mechanism to

regurgitate old arguments previously considered and rejected.” Biltcliffe v. CitiMortgage, Inc.,

772 F.3d 925, 930 (1st Cir. 2014) (internal citations and quotation marks omitted); Palmer v.

Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006) (“Unless the court has misapprehended some

material fact or point of law, such a motion is normally not a promising vehicle for revisiting a

party's case and rearguing theories previously advanced and rejected.”).

           Given that Defendant is not attempting to demonstrate an intervening change in law or

newly discovered evidence, First Circuit precedent seemingly would require that the Defendant

                                                    1
             Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 4 of 11




show there has been an error of law. In re Genzyme Corp. Sec. Litig., 754 F.3d at 46; Capron, v.

944 F.3d at 44; see also Soto–Padró, 675 F.3d at 9.

        Defendant hinges her argument on the contention that there has been “a manifest error of

law and fact, result[ing] in a manifest injustice”that must be corrected (ECF No. 51, at 5), but

argues for adopting a more lenient standard for the granting of a motion to alter or amend than

the First Circuit has ever applied. Citing a footnote in the Marie opinion, Defendant contends

that, in addition to a showing of a manifest error of law, a motion to alter or amend may be

granted by showing “manifest injustice” or a “manifest error of fact.” (ECF No. 51, p. 4 (citing

Marie, 402 F.3d at 7 n.2)). Those two additional elements arguably overstate the First Circuit

standard for the granting of a motion to alter or amend, as neither element has been used to

resolve a case. They are instead identified only by a single “see also” cite to Wright’s Federal

Practice and Procedure contained in a footnote of a First Circuit opinion. See Marie, 402 F.3d

at 7 n. 2.

        No First Circuit cases appear to have ever adjudicated a motion to alter or amend by

using this purported “manifest injustice” or a “manifest error of fact” standard. See Scholz v.

Goudreau, 901 F.3d 37, 48 (1st Cir. 2018) (denying plaintiff’s motion to alter or amend for

“fail[ing] to establish a clear error of law or point to any sufficiently consequential newly

discovered evidence.”); Franchina v. City of Providence, 881 F.3d 32, 56 (1st Cir. 2018) (in

ruling on motion to alter or amend, “we keep in mind that ‘[s]uch a motion must either establish

a clear error of law or point to newly discovered evidence of sufficient consequence to make a

difference.’”) (quoting Guadalupe-Baez v. Pesquera, 819 F.3d 509, 518 (1st Cir. 2016));

Landrau-Romero v. Banco Popular De Puerto Rico, 212 F.3d 607, 612 (1st Cir. 2000) (saying

“[i]t is well-settled, however, that new legal arguments or evidence may not be presented via



                                                  2
             Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 5 of 11




Rule 59(e); rather, motions under that rule must either clearly establish a manifest error of law or

present newly discovered evidence.”); F.D.I.C. v. World Univ. Inc., 978 F.2d 10, 16 (1st Cir.

1992) (saying “[m]otions under Rule 59(e) must either clearly establish a manifest error of law

or must present newly discovered evidence.”).

           This Court has cited the Marie opinion for the proposition that “a movant invoking Rule

59(e) must show ‘manifest errors of law or fact, newly discovered or previously unavailable

evidence, manifest injustice, [or] an intervening change in controlling law.’” Saunders v. First

Magnus Fin. Corp., No. 17-CV-27-JL, 2018 WL 9439842, at *1 (D.N.H. Sept. 21, 2018)

(quoting Marie, 402 F.3d at 7 n.2). It is not clear, however, that this language was intended to

articulate a broader standard, as this Court denied the motion without discussing the specific

Marie factors. In this case, we urge the Court to apply the standard for Rule 59(e) that has been

consistently used by the First Circuit, which would require a clear error of law, as opposed to the

broader standard identified by the footnote in Marie. In any event, under any reasonable

articulation for the standard for a motion to alter or amend, Defendant cannot show that the

motion to alter or amend should be granted.

     II.          The motion should be denied, as Defendant is revisiting arguments that have
                  already been made and rejected.

           The government argued at trial that Defendant was liable for the FBAR penalties

assessed against her because her actions demonstrated that she was, at the very least, willfully

blind as to what her obligations under the laws were. Those obligations included obligations to

file income tax returns reporting her taxable income, which included interest income from her

foreign accounts, and obligations to file FBARs once she had foreign accounts with more than

$10,000 in any given year. One component of this argument is that, for a decade, Defendant did

not take sufficient steps to comply with her obligation to timely file income tax returns and that,

                                                   3
          Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 6 of 11




if she had taken sufficient steps, she would have been alerted to her obligation to file FBARs for

the 2007 through 2009 years, the years involved in this lawsuit.

       The Court accepted the government’s theory of liability. This Court found that Defendant

acted with “willful blindness” with respect to her failure to learn about and comply with her

FBAR reporting requirements. In particular, this Court found that Defendant had failed to

adequately seek advice from tax professionals or attorneys, “despite (1) her past practice of

relying on such professionals to handle her affairs, (2) her admission that she knew her foreign

accounts were accruing interest, (3) her payment of taxes on interest earned from her domestic

savings accounts, (4) her payment of taxes on residential assets she acquired through her divorce

decree, and (5) her representation to UBS that she had sought unspecified tax advice for her

account.” (ECF No. 31.) This Court’s conclusion, which was made pursuant to a thorough

evaluation of the evidence presented at trial, should not be disturbed.

       No error of law exists hereand no error has been identified by the Defendantbecause

this Court applied the correct test for determining whether there had been a willful violation of

the statute. As this Court explained, “a person commits a reckless violation of the FBAR statute

by engaging in conduct that violates an objective standard: action entailing an unjustifiably high

risk of harm that is either known or so obvious that it should be known.” (ECF No. 48, at 22)

(quoting Bedrosian v. United States 912 F.3d 144, 153 (3d Cir. 2018)). Specifically, this Court

said that “[f]or IRS filings, a person acts recklessly when he or she ‘(1) clearly ought to have

known that (2) there was a grave risk that the filing requirement was not being met and if (3) he

[or she] was in a position to find out for certain very easily.’” (ECF No. 48, at 23) (quoting

Bedrosian, 912 F.3d at 153). Lastly, this Court said that “[w]illful blindness—as where a

defendant consciously chooses to avoid learning about reporting requirements—also constitutes


                                                 4
          Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 7 of 11




a form of recklessness as to the FBAR-reporting requirement.” (ECF No. 48) (citing United

States v. Williams, 489 F. App'x 655, 658 (4th Cir. 2012)). Much of Defendant’s post-trial

briefing was devoted an argument that this standard should be rejected, in lieu of the “actual

knowledge” standard applicable in criminal tax reporting cases. (ECF No. 48, at p. 19, n. 92).

This Court rejected the proposed criminal standard, finding it “incongruent with how other courts

construe ‘willfulness’ both in the civil FBAR reporting context and in civil penalty statutes

generally.” (ECF No. 48, at 20.) This Court applied the correct standard when making a

determination as to whether Defendant made willful violations of the statute.1

       Likewise, there is no error in fact or manifest injustice that would justify altering or

amending the judgment. First, as the First Circuit has noted, a motion to alter or amend is not the

vehicle to rehash arguments that could or should have previously been made. With her motion

Defendant seeks to revisit the application of the civil standard to the facts of her case, now that

the Court has rejected her preferred legal standard for interpreting the statute, and attempts to put

a spin on the evidence that would allow her to escape liability.

       Second, and in any event, the government presented and the Court considered more than

adequate evidence to support its conclusion. In its post-trial brief the government explained how

Defendant had access to high-quality representation before, during, and after her divorce

proceeding. We explained how in her divorce proceeding, Defendant was represented by



1
        In its opinion, the Court also cited in support of its conclusion regarding the willfulness
standard United States v. Toth, No. 15-13367, 2019 WL 7039627 (D. Mass. Dec. 20, 2019), a
case the government had not cited in its briefs because Toth involved an interlocutory order
deeming willfulness established for purposes of the litigation as a sanction for the defendant’s
discovery violations. (ECF No. 48, pp. 20-21.) Following this Court’s decision, the court in Toth
issued a final decision, again in favor of the government, applying the same standard of
willfulness used in its prior sanctions decisions, as well as by this Court. United States v. Toth,
2020 WL 5549111, at *6 (D. Mass. Sept. 16, 2020) (saying that “[g]iven that this is a civil
matter, however, the Court applied the correct standard” for willfulness.).
                                                  5
          Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 8 of 11




numerous lawyers. (Tr. 02/18/2020 am 46:12-22; 47:18-21; see also DeMauro Dep., Tr.Ex. 63,

118:16-119:7). In their efforts to collect from her ex-husband, her team of attorneys hired other

attorneys to give them advice and act as receivers. (Tr. 02/18/2020 am 46:16-22; DeMauro Dep.

Tr., Ex. 63, 82:9-16). All told, Defendant spent at least a million dollars on legal fees related to

her divorce and collection of assets from her ex-husband pursuant to her divorce decree. (Tr.

02/18/2020 am 88:23-89:10; see also Ex. 30 (handwritten letter where Ms. DeMauro says “I

have accumulated…over 100 legal boxes and 5 filing cabinets in my home with cases from NH-

MA-Fla-Nevada-Texas-Colorado-and TN and more,” and “there were many COURT

RECEIVERS INVOLVED, and MANY, MANY COURTS INVOLVED and MANY, MANY,

MANY, MANY LAWYERS INVOLVED.” (block caps in original))). The government cited all

the evidence that it could locate showing Defendant’s testimony that she never asked any legal or

financial professional for advice about her foreign accounts. (DeMauro Dep., Ex. 63, 102:12-

103:20; see also Tr. 02/18/2020 am 54:6-55:2; 59:22-60:2; 02/18/2020 pm 62:14-16, 84:2-7;

02/19/2020 am 57:24-58:8).

       Although Defendant argues now that the Court should have placed more weight on the

scant testimony that the existence of her foreign accounts may have been revealed to her

advisors, the Court’s conclusion that Defendant did not take sufficient steps to learn about her

obligation to file income tax returns and report her foreign accounts on FBARs is sound. It is not

enough merely to have an adviser. One must provide the adviser with all the information needed

to provide sound advice. Otherwise, it is garbage in, garbage out. See United States v. Ott, 2019

WL 3714491, at *2 (E.D. Mich. Aug. 7, 2019) (for debtor to invoke so-called advisor defense in

FBAR case, he “must show that, under all the circumstances, such reliance was reasonable and

that they acted in good faith; for example, where the taxpayer engages a professional tax advisor,



                                                  6
          Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 9 of 11




provides him or her with “full details,” and then relies upon his or her advice.”) (citing

Neonatology Assocs., P.A. v. Comm'r, 115 T.C. 43, 99 (2000), aff'd, 299 F.3d 221 (3d Cir. 2002)

(identifying three-prong test for defense of reliance on professional advice in response to tax

penalty: “(1) The adviser was a competent professional who had sufficient expertise to justify

reliance, (2) the taxpayer provided necessary and accurate information to the adviser, and (3) the

taxpayer actually relied in good faith on the adviser's judgment.”)). At no point in the trial did

Defendant offer testimony that she told her advisers about the interest her foreign accounts were

earning and that she affirmatively sought from them advice on how to report that interest on her

tax return. On the contrary, her testimony at trial was that, with respect to whether the money

she received in the divorce was taxable, Ms. DeMauro did not consider asking someone who was

qualified to give tax advice. (Tr. 02/18/2020 pm 83:24-84:1). Further testimony, cited by the

Court, was that her “understanding was that whatever I received from the - - my divorce decree

was mine and mine alone and that went for anything that I had received and it was nontaxable.”

(ECF No. 48, at 4.) This Court correctly found that Defendant’s own testimony was essentially

the death knell to any type of professional reliance defense. See, e.g., Palmer, 465 F.3d at 30

(“no hint of error” discerned in a denial of a motion to alter or amend “[s]ince the [trial] court

had not overlooked that allegation but, rather, had found it wanting.”)2


2
        The correct cite for the Hatfried opinion Defendant cites is: Hatfried, Inc., v. Comm'r,
162 F.2d 628, 636 (3d Cir. 1947). Nothing about that decision is inconsistent with the arguments
the government has made in this case or this brief, or with the Court’s verdict. The Third Circuit
there found that the taxpayer relied on specific advice given by an advisor. No such conclusion
can be reached here. Ouellet testified that even though he may have known about the foreign
account, it was possible for such accounts to not be interest-bearing accounts, any return he
prepared would have been prepared with interest information given to his firm by Defendant, and
that Defendant never asked him whether the interest from her foreign account was taxable. (Tr.
02/18/2020 pm 21:14-22:4, 23:16-24:4). See also Swanson v. Comm'r, 97 T.C.M. (CCH) 1127,
2009 WL 321381 (T.C. 2009) (reliance upon advisor found to be “unreasonable where a


                                                  7
         Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 10 of 11




       There is likewise no merit to any of Defendant’s other efforts to poke holes in this

Court’s well-reasoned decision. In her motion, Defendant criticizes this Court for giving

“limited” weight to the evidence showing that she had made a representation to UBS that she had

sought unspecified advice for her account. (Motion to Alter or Amend, ECF No. 51, at p. 3, n.1,

citing ECF No. 48, at p. 31.) Defendant contends that the representations should not be given

any weight. (Id.) The Court here is referring to the banker’s notes that were maintained by

UBS, and entered into evidence as Exhibit 7. (ECF No. 48, n. 113). The banker’s notes came

into evidence without objection from Defendant; having been entered into evidence without

limitation, they can be used for any purpose. If Defendant thought it improper for the notes to be

considered at all, Defendant should have filed a motion in limine, or, at the very least, objected to

their introduction. The government made strategy decisions at trial about what documents to

present to an 80-year old defendant who testified over the course of two days; the knowledge that

certain documents had been entered into evidence at the beginning of the case was part of that

strategy. It was not improper for the Court to give weight to a document that was entered into

evidence.

       Defendant also argues that reliance upon income reporting obligations to demonstrate a

willful failure to file an FBAR is without precedent. But courts routinely sustain willful FBAR

violations where a taxpayer has improperly completed an income tax return. E.g., Norman v.

United States, 942 F.3d 1111, 1115 (Fed. Cir. 2019) (affirming willfulness finding where income

tax return falsely indicated that she had no interest any foreign bank account); United States v.

Ott, 441 F. Supp. 3d 521, 529 (E.D. Mich. 2020) (charging taxpayer with knowledge of



taxpayer claimed to have relied upon an independent adviser because the adviser either did not
testify or testified too vaguely to convince [court] that the taxpayer was reasonable in relying on
the adviser's advice regarding the propriety of the claimed deductions.”).
                                                 8
          Case 1:17-cv-00640-JL Document 52 Filed 10/09/20 Page 11 of 11




information contained on an income tax return, “including the Schedule B language referring the

taxpayer to FBAR filing requirements”); United States v. Bernstein 2020 WL 5517315, at *7

(E.D.N.Y. Sept. 14, 2020) (willfulness finding sustained in part based on improper completion of

Schedule B on income tax return). Defendant argues for a result that allows her to escape

liability because she did not timely file income tax returns at all for tax years 2002 through 2010,

and thus, she contends, had not been properly alerted to her FBAR filing obligations. The

government’s argument has been that if she had properly and timely filed her income tax returns,

she would have been alerted to the FBAR filing requirements, as the Schedule Bs attached to the

2007, 2008, and 2009 returns each asked her to identify the countries in which she might have

had foreign accounts, and directed her to the FBAR reporting requirements for those accounts.

Defendant’s failure to timely file any tax returns at all for years, despite earning substantial

income from her foreign accounts during each of those years, should not give her an escape route

from the penalties associated with her failure to file FBARS.

                                          CONCLUSION

       The Court’s decision was the result of considered and reasoned deliberation. There is no

basis for the entry of an order that would alter or amend the judgment. Defendant’s motion

should be denied.

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General


                                                       /s/ Thomas Peter Cole
                                                       THOMAS PETER COLE
                                                       ANGELA FOSTER
                                                       Trial Attorneys, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044
                                                       Mr. Cole: 202-514-9611 (v)
                                                       Ms. Foster: 202-514-5238 (f)
                                                  9
